MANDELBAUM, District Judge.
The defendants, Weinberg, move for three different forms of relief. The motions are disposed of as follows:
Motion for a Bill of Particulars
The parties have agreed upon the particulars with the exception of item g. Inasmuch as plaintiff’s title to the copyright is an important element in the case, plaintiff should be required to furnish the particulars requested in this item.
Motion to Strike Paragraph 20 of the Complaint
The ground of objection to this paragraph is two-fold:
1. That it contains many allegations in one count,
2. That it sets forth matters irrelevant to the cause of action, i. e., financial irresponsibility of defendant corporation.
So far as the first objection is concerned, plaintiff does not have to separately state and number his causes of action under the Rules, 28 U.S.C.A. following section 723c. The charge is clear as it stands.
With respect to the second objection, the financial responsibility of the corporation may be relevant to the liability of the individual defendants. Dangler v. Imperial Machine Co., 7 Cir., 11 F.2d 945. In any event, defendant cannot be damaged if the paragraph is allowed to remain in the complaint.
Motion to Strike Letters attached to Complaint
The letters attached to the complaint were notice of infringement, which notice is part of plaintiff’s case and although criticism might be made because plaintiff has pleaded evidence, to allow them to remain part of the pleading will in no way harm defendant.
Settle order on two days’ notice.